United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 96-1554
                                  ___________

John D. Lockhart,                    *
                                     *
           Appellant,                *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Missouri.
Chris Kolum, Hospital Administrator;    *
William Pearson, Dr., dentist at     *         [UNPUBLISHED]
Farmington Correctional Center,      *
                                     *
           Appellees.                *

                                   __________

                                  Submitted:    August 7, 1997

                                          Filed:       August 25, 1997
                                   __________

Before McMILLIAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               __________

PER CURIAM.

      John D. Lockhart, a Missouri inmate, appeals the adverse grant of
summary judgment by the district court1 in his 42 U.S.C. § 1983 action.
After carefully




   1
    The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
reviewing the record and the parties& briefs, we conclude summary judgment
was proper. Accordingly, we affirm. See 8th Cir. R. 47B.

     A true copy.

           Attest:

                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-